DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The examiner acknowledges the receipt of the reply filed 05/25/2021, in response to the restriction requirement mailed 03/1/2021.
After further review, the examiner rescinds the species election requirement. As a result, all the pending claims, 1-24, 51-65, and 72-73, are being examined.

Priority
This application was filed on 02/26/2020, which claims the benefit of the priority of US Provisional application 62/812,375 filed 03/01/2019.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on 05/05/2020 has been considered by the examiner.
Claim Status
Claims 1-24, 51-65, and 72-73 are being examined on the merits in this office action.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0283179 (hereinafter “the ‘179 publication”) in view of WO 2017210100 (hereinafter “the ‘100 publication”).
‘179 teaches a GLP-1 peptide composition comprising:
Peptide (AVE0010) (which is a GLP-1 peptide): 0.1 mg - 0.4%
Sodium acetate trihydrate (which is the buffer): 3.5mg – 14.4%
M-cresol: 2.7mg – 11.1%
L-methionine: 3mg – 12.3%
Glycerol: 18mg – 74.1% (Example 1, paragraph [0135]
Total weight of ingredients is 24.3mg
Peptide dry weight calculation: 0.1/24.3 x 100 = 0.4%

The % dry weight of the composition components: peptide 0.4%, buffer 14.4%, M-cresol 11.1%, L-methionine 12.3%, Glycerol 74.1% are all encompassed by the instantly recited ranges.
‘179 further discloses that the formulations comprising a GLP-1 agonist had increased stability and that methionine is able to increase the storage stability and did not affect the physical integrity of these compositions [0016-0017]. ‘179 further discloses that the biological activity of the compositions according to the present invention is increased by the addition of methionine [0019]. In other embodiments, ‘179 teaches the composition comprising the GLP-1 agonist AVE0010 used in an amount ranging from 0.01 mg/ml to 0.5 mg/ml or 0.05 mg/ml to 1.5 mg/ml [0102] which is about 0.04% to 2% or 0.2% to 6%.
Even though the peptide of the ‘170 publication and the instant application are different in terms of amino acid sequences, they are both GLP-1 peptides. There is therefore an expectation that a pharmaceutical composition comprising the peptides would be similar. However, ‘179 does not teach the instant peptide comprising SEQ ID NO: 1.
‘100 teaches the GLP-1 agonist peptide that comprises the amino acid sequence of SEQ ID NO: 35 (p. 53, line 19-20). The peptide is 100% identical to the instant SEQ ID NO: 1. (see query match below).


    PNG
    media_image1.png
    151
    714
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art to prepare a composition that comprises the peptide of ‘100 publication using the pharmaceutical composition components disclosed by the ‘179 publication because ‘179 discloses that the peptide-containing composition was more stable upon inclusion of methionine. Given that both the peptides of ‘179 and ‘100 are GLP-1 peptides, there is an expectation that one can prepare a pharmaceutical composition comprising the instant GLP-1 peptide of ‘100, using the components disclosed by ‘179. A skilled artisan would have been motivated and would have had a reasonable expectation of success in preparing a pharmaceutical composition that comprises the peptide of ‘100 using the formulation of ‘179 because the ‘179 discloses that the formulation had increased biological activity  and had increased storage stability. Therefore, the limitations of claims 1 and 2 are rendered obvious by the disclosures.
Regarding claim 3 and 4, ‘179 teaches preservatives including as m-cresol (claims 9, 21 and [0038, 0103, 0135, 0162]). ‘179 further teaches tonicity modifier for example, glycerol, dextrose, lactose, sorbitol, mannitol, glucose, NaCl, calcium or magnesium compounds such as CaCl2 [0039]. ‘179 further teaches buffers such as acetate, citrate, and phosphate, for example, in amounts of up to 5 mg/ml, up to 4 mg/ml, up to 3 mg/ml, or up to 2 mg/ml [0032]. ‘179 further teaches that the composition comprises methionine (abstract, claims 1, 5, 9, 13 and 22, and [0001, 0002, 0016-0019, 0022-0023, 0045, 0103, 0135, 0162]) which is the anti-oxidant. 

Regarding claims 8 and 9, ‘179 teaches reconstitution with water which is a known pharmaceutically acceptable solvent (claim 9). ‘’179 discloses in paragraph [0136] that 1 ml of water was used in the composition [0136].
Regarding claim 10, ‘179 teaches the composition comprising the GLP-1 agonist AVE0010 used in a concentration ranging from 0.01 mg/ml to 0.5 mg/ml or 0.05 mg/ml to 1.5 mg/ml [0102] which is about 0.04% to 2% or 0.2% to 6% by weight which is encompassed by the instant 0.6-24%. ‘179 further teaches Sodium acetate trihydrate (which is the buffer): 3.5mg, M-cresol: 2.7mg, L-methionine: 3mg, Glycerol: 18mg,  (Example 1, paragraph [0135] where the calculated % dry weight of the composition of peptide is 0.4%, buffer 14.4%, M-cresol 11.1%, L-methionine 12.3%, Glycerol 74.1% w/w all which are encompassed by the instant ranges.
Regarding claim 11, ‘179 teaches preservatives including as m-cresol (claims 9, 21, and paragraphs [0038, 0103, 0135, 0162]). ‘179 further teaches tonicity modifiers, for example, glycerol, dextrose, lactose, sorbitol, mannitol, glucose, NaCl, calcium or magnesium compounds, such as, CaCl2 [0039]. ‘179 further teaches buffers, such as, acetate, citrate, and phosphate, for example, in amounts of up to 5 mg/ml, up to 4 mg/ml, up to 3 mg/ml, or up to 2 mg/ml [0032]. ‘179 further teaches that the composition comprises methionine (abstract, claims 1, 5, 9, 13 and 22, and [0001, 0002, 0016-0019, 0022-0023, 0045, 0103, 0135, 0162]) which is the anti-oxidant.
.

Claims 1-5, 8-12, 15, 17-18, 20, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0283179 (hereinafter “the ‘179 publication”) in view of WO 2017210100 (hereinafter “the ‘100 publication”) and further in view of US 2016/0067184 (hereinafter “the ‘184 publication”)
The teachings of the ‘179 and ‘100 publications are set forth above and incorporated herein by reference.
Even though the combined teachings of ‘179 and ‘100 disclose a composition of GLP-1 peptide with the instant components in the amounts encompassing the instant amounts, the references do not teach the components amounts in a narrow range as those disclosed in the instant claim 16. 
‘184 discloses a composition comprising a GLP-1 agonist with the following formulations:
1.34 mg/ml semaglutide (GLP-1 agonist), 1.42 mg/ml disodium hydrogen phosphate dehydrate (buffer), 14.0 mg/ml propylene glycol (tonicity agent), 5.50 mg/ml phenol (anti-microbial agent), pH 7.4; where pH is adjusted using hydrochloric acid and/or sodium hydroxide [0010]. The examiner is calculating the total weight to be 22.36 and the percent formulations by weight are 6% w/w semaglutide, 6.4% w/w disodium hydrogen phosphate dihydrate, 63% w/w propylene glycol and 25% w/w phenol. ‘184 further discloses that the GLP-1 composition 
To modify ‘179 and ‘100 and prepare a composition that comprises a narrow range of the GLP-1 peptide as that disclosed by ‘184 because ‘184 discloses that such a composition provided a lower variability in the plasma concentration of the GLP-1 peptide. A skilled artisan would therefore have been motivated and would have had a reasonable expectation of success in modifying ‘179 and ‘100 with ‘184 because ‘184 teaches that the administration of such a composition provided reduced variability in the plasma concentration of the peptide.
It would have been obvious to one of ordinary skill in the art to modify ‘179 and ‘100 and prepare a composition that comprises a narrow range of the GLP-1 peptide as that disclosed by ‘184 because ‘184 discloses that such a composition provided a lower variability in the plasma concentration of the GLP-1 peptide. A skilled artisan would therefore have been motivated and would have had a reasonable expectation of success in modifying ‘179 and ‘100 with ‘184 because ‘184 teaches that the administration of such a composition provided reduced variability in the plasma concentration of the peptide. Therefore, the limitations of claims 1 and 16 are rendered obvious by the disclosures. 

Regarding claim 18, ‘179 teaches suitable preservatives including benzyl alcohol [0038].
Regarding claim 20 and 23, ‘179 teaches reconstitution with water which is known solvent (claim 9).
Regarding claim 24, ‘179 teaches the composition is used for treating diabetes mellitus 
(Claim 11-12 and [0002]).


Claims 1, 2, 16, 19, 21-22, 51-65, and 72-72 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017210100 (hereinafter “the ‘100 publication”) in view of US 2018/0333493 (hereinafter “the ‘493 publication”) and EP 2498801 (hereinafter “the ‘801 publication”).
The teachings of the ‘100 publication are set forth above and incorporated herein by reference.
‘100 further teaches the peptide in a pharmaceutical composition comprising standard pharmaceutical carriers, such as a phosphate buffered saline solution, water, emulsions such as an oil/water or water/oil emulsion, and various types of wetting agents (p. 9, line 14-17).
‘100 does not discloses all the components of the pharmaceutical composition and their concentrations.

 ‘493 teaches protein formulations that comprise a protein agent and buffering agents  (claim 3) and that the protein agent may be between 150 to about 300mg/ml which is 15-30% by weight (claim 12). ‘493 discloses that the composition improve overall solution stability [0008].
It would have been obvious to one of ordinary skill in the art to prepare a composition that comprises the peptide of ‘100 publication using the pharmaceutical composition components disclosed by the ’801 and ‘493 publications because ‘801 teaches that the composition had better storage stability. In addition, it would be obvious to further modify ‘100 with the teachings of ‘493 because ‘493 discloses that lower stability is one of the main challenges presented in protein composition and that the composition of ‘493 had overall improved stability. A skilled artisan would have been motivated and would have had a reasonable expectation of success in preparing a pharmaceutical composition that comprises the peptide of ‘100 using the formulation of ’801 and ‘493 because the ‘801 publication composition comprising the GLP-1 peptide had increased biological activity and both ‘801 and ‘493 disclose that the composition had improved stability. 
Regarding claim 19, ‘493 teaches that the protein formulations may contain preservatives such as benzyl alcohol [0250], buffer such as histidine (claim 16 and [0008, 0014, 
Regarding claim 21, ‘801 teaches a composition of exendin where the solvent is water [0054].
Regarding claim 22, ‘801 teaches peptide is in the concentration of 0.01 mg / ml to 0.5 mg / ml or 0.05 mg / ml to 1.5 mg / ml which 0.000 to 0.05% or 0.005 to 0.15% w/w [0053] and that preservatives, such as, benzyl alcohol may be in the amount of 0.1 to 3% [0250], and that the buffer is in the amount of 5 mg/ml to 2 mg/ml which is about 0.5-0.2 % w/w [0036]. ‘801 further teaches that L-methionine (anti-oxidant) in the amount of 3 mg/ml which is 0.3% [0054]. In addition, ‘493 teaches EDTA in the concentration of 0.1-20% w/v [0248] and further teaches that L-histidine [0210] and sucrose (claim 24, 26) may be added to the composition. Even though ‘493 does not specify the concentration of L-histidine, ’801 teaches that the buffers may be in the concentration of 5 mg/ml to 2 mg/ml which is about 0.5-0.2 % w/w [0036] and therefore it would be obvious to use L-histidine in the same amount. It would have been obvious for a skilled artisan to adjust the concentration of the disclosed components through routine experimentation to arrive to the recited concentration. 
Regarding claim 51, 801 teaches peptide in the concentration of 0.01 mg / ml to 0.5 mg / ml or 0.05 mg / ml to 1.5 mg / ml which 0.000 to 0.05% or 0.005 to 0.15% [0053] and that the buffer is in the amount of 5 mg/ml to 2 mg/ml which I about 0.5-0.2 % [0036]. This is close to the instant about 0.8%.
Regarding claim 52, 801 teaches peptide is in the concentration of 0.01 mg / ml to 0.5 mg / ml or 0.05 mg / ml to 1.5 mg / ml which 0.000 to 0.05% or 0.005 to 
Regarding claim 53, ‘493 teaches that the protein formulations may contain preservatives such as m-cresol, benzyl alcohol, phenol, and benzalkonium chloride in the concentration of 0.5% w/w [0250].
Regarding claim 54 and 55, ‘493 teaches that the protein formulations may contain preservatives such as m-cresol, benzyl alcohol, phenol, and benzalkonium chloride in the concentration of 0.5% w/w [0250]. ‘493 further discloses a buffer suitable for use in a pharmaceutical formulation such as tris-(hydroxymethyl)-aminomethane (TRIS) [0201] and that an antioxidant may be included such as methionine and mannitol (tonicity agent) in the concentration of 0.1-20% w/w [0248, 0251].
Regarding claim 56, ‘493 teaches that the protein formulations may contain preservatives such as benzyl alcohol [0250], buffer such as histidine (claim 16 and [0008, 0014, 0018, 0022, 0026]), and viscosity-reducing agent such as sucrose [0212] and that an antioxidant may be included such as methionine [0248].
Regarding claim 57, ‘493 teaches that the protein formulations may contain preservatives such as benzyl alcohol [0250], buffer such as histidine (claim 16 and [0008, 0014, 
Regarding claim 58 and 59, ‘801 teaches a composition of exendin where the solvent is water [0054].
Regarding claim 60, 801 teaches peptide is contained in the concentration of 0.01 mg / ml to 0.5 mg / ml or 0.05 mg / ml to 1.5 mg / ml which 0.000 to 0.05% or 0.005 to 0.15% w/w [0053] and that the buffer is in the amount of 5 mg/ml to 2 mg/ml which is about 0.5-0.2 % w/w [0036]. ‘801 further teaches that L-methionine (anti-oxidant) in the amount of 3 mg/ml which is 0.3% w/w [0054] and glycerol (tonicity agent) in the amount of 18 mg/ml which is about 1.8% w/w [0054]. ‘801 further teaches that the composition comprises m-cresol (anti-microbial agent) in the amount of 2.7 mg/ml which is about 0.27% w/w. In addition, ‘493 teaches that the protein formulations may contain preservatives such as m-cresol in the amount of 0.5% w/w [0250]. In addition, ‘493 teaches anti-microbial agents such as phenol in the amount of 0.1-3% w/w [0250].
Regarding claim 61 and 62, ‘493 teaches that the protein formulations may contain preservatives such as m-cresol, benzyl alcohol, phenol, and benzalkonium chloride in the concentration of 0.5% w/v [0250]. ‘493 further discloses a buffer suitable for use in a pharmaceutical formulation such as tris-(hydroxymethyl)-aminomethane (TRIS) [0201] and that an antioxidant may be included such as methionine and mannitol (tonicity agent) in the concentration of 0.1-20% w/v [0248, 0251].

Regarding claim 64, ‘493 teaches that the protein formulations may contain preservatives such as benzyl alcohol [0250], buffer such as histidine (claim 16 and [0008, 0014, 0018, 0022, 0026]), and viscosity-reducing agent such as sucrose [0212] and that an antioxidant may be included such as methionine [0248]. ‘493 further discloses that some agents can be used in combination such as L-methionine and EDTA [0227, 0240, 0243, 0245, 0247 and 0282].
Regarding claim 65, ‘801 teaches a composition of exendin where the solvent is water [0054].
Regarding claim 72, ‘801 teaches peptide is contained in the amount of 0.01 mg / ml to 0.5 mg / ml or 0.05 mg / ml to 1.5 mg / ml which is 0.000 to 0.05% w/w or 0.005 to 0.15% w/w [0053] and that preservatives such as benzyl alcohol may be in the amount of 0.1 to 3% w/w [0250], and that the buffer is in the amount of 5 mg/ml to 2 mg/ml which is about 0.5-0.2 % w/w [0036]. ‘801 further teaches that L-methionine (anti-oxidant) in the amount of 3 mg/ml which is 0.3% w/w [0054]. In addition, ‘493 teaches EDTA in the amount of 0.1-20% w/w [0248] and further teaches that L-histidine [0210] and sucrose (claim 24, 26) may be added to the composition. Even though ‘493 does not specify the concentration of L-histidine, ’801 teaches that the buffers may be in the amount of 5 mg/ml to 2 mg/ml which is about 0.5-0.2 % w/w [0036] and therefore it would be obvious to use L-histidine in the same amount.


Conclusion
Claims 1-24, 51-65, and 72-73 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 




/MERCY H SABILA/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654